       Case 3:20-cv-01898-MEM Document 14 Filed 04/19/21 Page 1 of 9




                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

STEVEN LOVE LUNDY,                      :

                                        :
      Plaintiff                             CIVIL ACTION NO. 3:20-1898
                                        :
            v.
                                        :      (JUDGE MANNION)
COMMONWEALTH OF PA, et al.,
                                        :

      Defendants                        :

                              MEMORANDUM

      Pending before the court is the report and recommendation, (Doc. 12),

of Magistrate Judge Schwab recommending that this civil rights action filed,

pro se, by plaintiff Steven Love Lundy, who refers to himself as “Divine: Rose

or Divine: Rose-El”, be dismissed with prejudice. Plaintiff is an inmate at the

State Correctional Institution Frackville serving his sentence of 21 to 60

months’ imprisonment imposed by the Court of Common Pleas of Monroe

County, PA. After plaintiff paid the filing fee, the court screened plaintiff’s

original complaint and found that it failed to state a cognizable claim. The

court then granted plaintiff leave to file an amended complaint. Plaintiff filed

his amended complaint on January 12, 2021, (Doc. 9). Judge Schwab then
          Case 3:20-cv-01898-MEM Document 14 Filed 04/19/21 Page 2 of 9




screened the amended complaint pursuant to 28 U.S.C. §1915(e). 1 The

instant report was filed on March 17, 2021. (Doc. 12).

      On March 30, 2021, plaintiff filed objections to the report and

recommendation. (Doc. 13). After having reviewed the record, the court will

ADOPT IN ITS ENTIRETY the report and recommendation. Plaintiff’s

objections will be OVERRULED. Plaintiff’s amended complaint, (Doc. 9), will

be DISMISSED WITH PREJUDICE as to his federal claims.



II.   STANDARD OF REVIEW

      When objections are timely filed to the report and recommendation of

a magistrate judge, the district court must review de novo those portions of

the report to which objections are made. 28 U.S.C. §636(b)(1); Brown v.

Astrue, 649 F.3d 193, 195 (3d Cir. 2011). Although the standard is de novo,

the extent of review is committed to the sound discretion of the district judge,



      1
          Section 1915(e)(2) of Title 28 of the United States Code provides:

              (2) Notwithstanding any filing fee, or any portion
              thereof, that may have been paid, the court shall
              dismiss the case at any time if the court determines
              that (A) the allegation of poverty is untrue; or (B) the
              action or appeal (i) is frivolous or malicious; (ii) fails
              to state a claim on which relief may be granted; or (iii)
              seeks monetary relief against a defendant who is
              immune from such relief.


                                          2
        Case 3:20-cv-01898-MEM Document 14 Filed 04/19/21 Page 3 of 9




and the court may rely on the recommendations of the magistrate judge to

the extent it deems proper. Rieder v. Apfel, 115 F.Supp.2d 496, 499 (M.D.

Pa. 2000) (citing United States v. Raddatz, 447 U.S. 667, 676 (1980)).

       With respect to the portions of a report and recommendation to which

no objections are made, the court should, as a matter of good practice,

“satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.” Fed.R.Civ.P. 72(b), advisory committee notes;

see also Univac Dental Co. v. Dentsply Intern., Inc., 702 F.Supp.2d 465, 469

(M.D. Pa. 2010) (citing Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir.

1987) (explaining judges should give some review to every report and

recommendation)). Nevertheless, whether timely objections are made or not,

the district court may accept, not accept, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge. 28 U.S.C.

§636(b)(1); Local Rule 72.31.



III.   DISCUSSION

       Plaintiff names 15 defendants in his amended complaint, including the

Commonwealth of Pennsylvania, Monroe County Courthouse and Monroe

County Correctional Facility, PA Department of Corrections, PA Board of

Probation and Parole, as well as Monroe County judges and prosecutors in



                                        3
       Case 3:20-cv-01898-MEM Document 14 Filed 04/19/21 Page 4 of 9




the District Attorney’s Office. He also names as defendants the Pocono

Regional Police Department and three of its officers. Since the report

specifically names all of the defendants, there are not re-stated herein. (Doc.

12 at 5).

      Initially, as the report explains, plaintiff’s amended complaint is not a

proper pleading in clear violation for Fed.R.Civ.P. 8. Nor does plaintiff state

the personal involvement of each one of his defendant’s with respect to the

alleged violations of his rights as required. See Robinson v. City of

Pittsburgh, 120 F.3d 1286 (3d Cir. 1997). As in Andersen v. Com. of PA,

2020 WL 9048845, *5 (M.D. Pa. Dec. 16, 2020), “[plaintiff’s amended]

complaint does little more than name [a] defendant in the caption of the case

but fails to make specific intelligible factual allegations about [each]

defendant in the body of this pleading”, and “[such] cursory style of pleading

is plainly inadequate to state a claim against [any] defendant and compels

dismissal of the defendant[s]....” (citing Hudson v. City of McKeesport, 244

F.App’x 519 (3d Cir. 2007)).

      Although “[p]leadings and other submissions by a pro se litigant are

subject to liberal construction”, Jackson v. Davis, 2014 WL 3420462, *9

(W.D. Pa. July 14, 2014) (citations omitted), “for Rule 12(b)(6) purposes, a




                                      4
        Case 3:20-cv-01898-MEM Document 14 Filed 04/19/21 Page 5 of 9




pro se complaint must still ‘contain sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’” Id. (citations omitted).

      Next, many of the named defendants are entitled to various types of

immunity with respect to plaintiff’s claims, such as 11th Amendment immunity,

absolute judicial immunity, and prosecutorial immunity. See Andersen, 2020

WL 9048845, at *5-*7.

      Additionally, similar to Andersen, id., plaintiff fails to state any proper

claims against his various defendant governmental entities and officials, and

his amended complaint “ignores the settled legal standards which govern

institutional   liability   claims   under    federal   civil   rights   laws”,   i.e.,

“[m]unicipalities and other local governmental entities or officials may not be

held liable under federal civil rights laws for the acts of their employees under

a theory of respondeat superior or vicarious liability.” (citing in part Monell v.

Dep’t of Soc. Servs., 436 U.S. 658, 694, 98 S.Ct. 2018 (1978)).

      Moreover, plaintiff impermissibly is attempting to hold Monroe County

liable for his prosecution and conviction in state court, i.e., Monroe County

Court, since “state court agencies, ..., are defined by statute as arms of the

state courts, and are institutions of state government”, and “individual

counties cannot be held liable for the actions of state court judges, who are

part of the unified state court system.” Id. at *6 (internal citations omitted).


                                          5
       Case 3:20-cv-01898-MEM Document 14 Filed 04/19/21 Page 6 of 9




      Plaintiff also asserts that he was unlawfully arrested and prosecuted by

Pocono Mountain Police Department and its officers, that he was unlawfully

prosecuted by staff of the Monroe County District Attorney’s Office, that he

was unlawfully convicted and sentenced by the County Judge, and that he is

now being illegally confined in prison serving his 21-60 months sentence. As

the report indicates, “[plaintiff] pleaded nolo contendere to Strangulation, a

felony of the second degree, and was sentenced by Judge Zulick of the Court

of Common Pleas of Monroe County to 21 to 60 months imprisonment.”

Thus, as the court in Andersen, id. at *7, explained, “the plaintiff seeks to

bring a civil rights action premised on claims of malicious prosecution [and

false arrest] despite the fact that []he has entered a nolo contendere plea in

this case and was sentenced”, and “[t]his []he cannot do.” “[I]t is well-settled

that an essential element of a civil rights malicious prosecution claim is that

the underlying criminal case must have been terminated in favor of the civil

rights claimant. Therefore, where, as here, the civil rights plaintiff brings a

malicious prosecution or false arrest claim based upon a state case that

resulted in a conviction, the plaintiff's claim fails as a matter of law.” Id.

Further, there is no doubt that “under Pennsylvania law, [a nolo contendere]

plea must be treated the same as a conviction under Heck.” Id. at *8 (citing




                                       6
       Case 3:20-cv-01898-MEM Document 14 Filed 04/19/21 Page 7 of 9




United States v. Poellnitz, 372 F.3d 562, 566 (3d Cir. 2004) (“[A] nolo plea is

indisputably tantamount to a conviction....”)).

      Thus, plaintiff’s allegations challenging his arrest and prosecution

essentially amount to a malicious prosecution claim and it is barred by the

“favorable termination” rule recognized in Heck v. Humphrey, 512 U.S. 477

(1994). No doubt that there must be a “favorable termination” for plaintiff in

his underlying criminal proceeding regarding a malicious prosecution claim

and, “a prior criminal case must have been disposed of in a way that indicates

the innocence of the accused in order to satisfy the favorable termination

element.” Kossler v. Crisanti, 564 F.3d 181, 187 (3d Cir. 2009)).

      The court also notes that insofar as plaintiff appears to claim his

confinement in prison is unlawful and seeks release, such relief is only

available through a writ of habeas corpus”, after he exhausts all of his state

court remedies. Jaffery v. Atlantic County Prosecutor’s Office, 695 Fed.Appx.

38 (3d Cir. 2017).

      Additionally, insofar as plaintiff seeks the court to order the

commencement of federal criminal prosecution, the Third Circuit has held

that a private person in a federal civil action could not seek to impose criminal

liability on a defendant because he lacked standing to do so. See Conception

v. Resnik, 143 Fed.Appx. 422, 425-26 (3d Cir. 2005) (citing U.S. v. Friedland,


                                       7
         Case 3:20-cv-01898-MEM Document 14 Filed 04/19/21 Page 8 of 9




83 F.3d 1531, 1539 (3d Cir. 1996) (“[T]he United States Attorney is

responsible for the prosecution of all criminal cases within his or her

district.”)).

       In short, as the report explains, all of plaintiff’s federal claims fail to

state any cognizable claim and are subject to dismissal.

       Since plaintiff was already given one opportunity to amend his

complaint and since the court finds that granting him further leave to amend

would be futile, his federal claims will be dismissed with prejudice. See Alston

v. Parker, 363 F.3d 229, 235 (3d Cir. 2004).

       Finally, as the report suggests, the court will decline to exercise its

supplemental jurisdiction under 28 U.S.C. §1367(c)(3) over any state claims

that plaintiff may be construed as raising since all of his federal claims are

being dismissed. The Third Circuit has held that “where the claim over which

the district court has original jurisdiction is dismissed before trial, the district

court must decline to decide the pendent state claims unless considerations

of judicial economy, convenience, and fairness to the parties provide an

affirmative justification for doing so.” Borough of West Mifflin v. Lancaster, 45

F.3d 780, 788 (3d Cir. 1995). Here, there are no reasons which would justify

the court’s exercise of supplemental jurisdiction over any of plaintiff’s state

law claims he may be deemed as raising.


                                         8
              Case 3:20-cv-01898-MEM Document 14 Filed 04/19/21 Page 9 of 9




IV.          CONCLUSION


             Accordingly, the report and recommendation of Judge Schwab, (Doc.

12), is ADOPTED IN ITS ENTIRETY with respect to all claims against all

defendants. The plaintiff’s amended complaint, (Doc. 9), is DISMISSED

WITH PREJUDICE as to all of his federal claims. The court declines to

exercise supplemental jurisdiction over any state claims that plaintiff may be

construed as raising. The objections filed by plaintiff, (Doc. 13), to the report

are OVERRULED. A separate order shall issue.



                                            s/ Malachy E. Mannion
                                            MALACHY E. MANNION
                                            United States District Judge


Date: April 19, 2021
20-1898-02




                                           9
